Citation Nr: 1601252	
Decision Date: 01/12/16    Archive Date: 01/21/16

DOCKET NO.  12-27 090	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for prostate cancer, status post open radical retropubic prostatectomy.


REPRESENTATION

Veteran represented by:	Michael Wildhaber, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. Minot, Associate Counsel

INTRODUCTION

The Veteran served on active duty from November 1965 to October 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Fargo, North Dakota.

In September 2010, the Veteran was assigned a 100 percent evaluation for prostate cancer, status post open radical retropubic prostatectomy.  Following a March 2011 VA examination which appeared to show improvement, the RO issued a rating decision in July 2011 reducing his evaluation from 100 percent to 20 percent disabling, effective November 1, 2011.  The Veteran perfected an appeal with respect to this evaluation.

In June 2013, the Veteran testified during a Travel Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is of record.

In a January 2015 decision, the Board initially concluded that a restoration of the prior 100 percent rating was not warranted.  In so finding, the Board noted that VA had complied with notice procedures provided in 38 C.F.R. § 3.105(e) for ratings reductions.  The Board then continued the 20 percent evaluation for prostate cancer, status post open radical retropubic prostatectomy, from November 1, 2011.

The Veteran appealed the evaluation to the United States Court of Appeals for Veterans' Claims (Court).  In September 2015, a Joint Motion for Partial Remand (JMPR) was filed by the parties and subsequently granted by the Court in a September 2015 order.  The JMPR stipulated that the Board's findings with regard to the Veteran's urinary leakage and associated symptoms were not consistent with the evidence of record.  Pursuant to the JMPR, the Court vacated the January 2015 Board decision with respect to the claim for an increased rating and remanded the matter to the Board for further development pursuant to 38 U.S.C.A. § 7252(a) (West 2014).

The Veteran was subsequently notified by letter that the Court remanded the matter to the Board, and was informed of the opportunity to submit additional argument or evidence in support of his appeal.  In October 2015, the Veteran, through his attorney, submitted additional argument and requested that the Board proceed with the readjudication of his appeal.


FINDING OF FACT

The Veteran's prostate cancer, status post open radical retropubic prostatectomy, is shown to be productive of continual urine leakage requiring the wearing of absorbent materials which must be changed more than 4 times per day.


CONCLUSION OF LAW

The Veteran's prostate cancer, status post open radical retropubic prostatectomy, is 60 percent disabling.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1-4.14, 4.115, Diagnostic Code 7528 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. § 3.159 (2015).

The courts have held, and VA's General Counsel has agreed, that where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112, 116-17 (2007); VAOPGCPREC 8-2003 (2003).  Consequently, further discussion of the VCAA's notification requirements with regard to the rating issue on this appeal is unnecessary.  Nevertheless, the Board notes that the RO informed the Veteran of all relevant readjudications.  In addition, the Veteran and his lawyer were provided a copy of the September 2015 JMPR.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate any claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

In this case, VA has fulfilled its duty to assist by obtaining all identified and available evidence needed to substantiate the claim herein decided.  Service treatment records, as well as post-service VA medical records have been obtained.  In addition, the Veteran was afforded a VA medical examination in March 2011 in which the examiner performed a clinical examination and discussed the overall impact of the Veteran's prostate cancer, post open radical retropubic prostatectomy, including the nature and frequency of his incontinence.  The Board finds that this VA examination is adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or opinion, it must ensure that the examination or opinion is adequate).  The Veteran's lay statements are also of record and have been reviewed.

During the June 2013 Travel Board hearing, the undersigned VLJ clarified the issue on appeal, identified potential evidentiary defects, and clarified the type of evidence that would support the Veteran's claim.  The actions of the VLJ supplement the VCAA and comply with any related duties owed during a hearing.  See 38 C.F.R. § 3.103.

For these reasons, the Board concludes that there is no additional evidence which needs to be obtained.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.

Law and Analysis

The Veteran contends that he is entitled to an evaluation in excess of 20 percent for prostate cancer, status post open radical retropubic prostatectomy.  For the following reasons, the Board finds that an increased rating is warranted.

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

"Staged" ratings may are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's prostate cancer, status post open radical retropubic prostatectomy, is currently evaluated under Diagnostic Code 7528.  That Diagnostic Code provides that an initial rating of 100 percent shall be assigned for the first 6 months after the cessation of surgical, X-ray, antineoplastic chemotherapy, or other therapeutic procedure.  If, at the end of that period, there has been no local recurrence or metastasis, the RO must rate residuals as voiding dysfunction or renal dysfunction, whichever is predominant.  See 38 C.F.R. § 4.115(b).

In this case, the Veteran was diagnosed with prostate cancer in April 2010 and underwent a prostatectomy in August 2010.  Since that time, the record reflects no evidence of recurrence of prostate cancer.  Therefore, the Veteran's disorder is rated on residuals.  As noted above, the Veteran was in receipt of a 100 percent rating following his prostatectomy, effective from May 25, 2010 to November 1, 2011.

Here, the predominant symptoms are most similar to those in the criteria for voiding dysfunction.  See 38 C.F.R. § 4.20 (authorizing the rating of a condition according to the requirements of an analogous condition).  There is no indication in the record that the Veteran experiences renal dysfunction.

Section 4.115(a) states that voiding dysfunction is rated as urine leakage, urinary frequency, or obstructed voiding.  With regard to urine leakage, a 20 percent rating is assigned for continual urine leakage, post-surgical urinary diversion, urinary incontinence, or stress incontinence requiring the wearing of absorbent materials that must be changed less than two times per day.  A 40 percent disability rating is assigned for urine leakage, urinary diversion, urinary incontinence, or stress incontinence requiring the wearing of absorbent materials that must be changed 2 to 4 times per day.  A 60 percent disability rating is assigned for continual urine leakage, post-surgical urinary diversion, urinary incontinence, or stress incontinence requiring the use of an appliance or the wearing of absorbent materials which must be changed more than 4 times per day.  38 C.F.R. § 4.115(a).

With regard to urinary frequency, a 20 percent rating is assigned for daytime voiding interval between one and two hours, or; awakening to void three to four times per night.  A 40 percent rating is assigned for daytime voiding interval less than one hour, or; awaking to void five or more times per night.  With regard to obstructive voiding, a 30 percent rating is assigned for urinary retention requiring intermittent or continuous catheterization.  Id.

After a careful review of the record, including consideration of the September 2015 JMPR directives, the Board finds that the Veteran's service-connected prostate cancer, status post open radical retropubic prostatectomy, more nearly approximates the criteria for a 60 percent evaluation based on demonstrated voiding dysfunction.  The Board further finds that the Veteran's symptoms have been relatively consistent, and that a 60 percent evaluation takes into account his voiding dysfunction for the entire period under consideration (i.e., from November 1, 2011).

The report from the March 2011 VA genitourinary examination indicates that the Veteran reported daily urinary urgency and frequency, as well as nocturia.  In addition, he reported having urine leakage in small amounts on a daily basis which required the use of pads for distance driving and also required the daily use of Kleenex in his under clothing for absorbency.  He also stated that he had occasional urine spotting on his clothing.  The examiner noted that the Veteran's activities were inhibited by fear of urinary "dribbling."

In his August 2011 notice of disagreement, the Veteran contested the examiner's findings, stating that his urinary leakage symptoms were more serious than what was reflected by the report.  He indicated that he changed absorbent materials on average 3 or 4 times per day on account of urine leakages.  Notably, a June 2011 VA outpatient note indicated that the Veteran used 1 or 2 bundles of Kleenex every day for "stress incontinence."  In April 2012, a VA urologist noted that the Veteran was "incontinent to the point of requiring 6 pads per day."

During his June 2013 Board hearing, the Veteran explained the nature of his urinary leakages, stating, "as soon as I move to get up or if I have to even turn, then it's there.  As soon as you make a movement it's just there . . . .  I know when I'm going to move what's going to happen.  So I've got to be ready for that."  As to how he manages his circumstances, he explained that he uses paper towels, because "they absorbed well."  He further stated that he "change[s] materials, absorbent materials," "[n]o less than five" times daily, on average, and that "[i]t can be five or even six times a day depending on what kind of day it is."

In an October 2015 affidavit, the Veteran stated that his urinary incontinence was a "constant problem at all times of the day and night.  The severity of the incontinence at any particular time depends on the amount of fluids I drink and my level of activity.  The more active I am, the more urinary leakages I experience."  He reiterated that he fashions absorbent pads out of paper towels to manage his incontinence because they are "strong and easy to dispose of."  He reported carrying a bunch of these paper towels with him at all times since "I must change them often because they become soaked with urine."  He stated that he had to change these paper towels "any where from five to six times per day."

In light of the above, the Board finds that a 60 percent evaluation is warranted.  In short, the Board accepts the Veteran's lay contentions, particularly in light of the documented medical evidence of significant, constant urinary leakage, as probative of leakage that requires the wearing of absorbent materials that must be changed more than 4 times per day.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The Veteran is competent to report the circumstances of his urine leakage, and his lay statements are credible and broadly consistent with the record-particularly the April 2012 VA urologist's report that the Veteran's leakage requires 6 absorbent pads per day to manage.

A rating in excess of 60 is not warranted, however, as nothing in the record indicates that the Veteran has a history of urinary tract or kidney infections, or requires dialysis for his residuals of prostate cancer and prostatectomy.  As noted above, there is no evidence that his prostate cancer has recurred, and he does not have manifestations such that a disability rating in excess of 60 percent under the criteria for renal dysfunction would be appropriate.  Thus, as noted above, the rating criteria pertaining to renal dysfunction is not for application.

In sum, the Board finds that a 60 percent evaluation adequate compensates the Veteran for his prostate cancer, status post open radical retropubic prostatectomy.  The weight of the evidence is against an evaluation in excess of 60 percent.



Extraschedular Considerations

While the Board does not have authority to grant an extraschedular rating in the first instance, the Board does have the authority to decide whether the claim should be referred to the VA Undersecretary for Benefits or the Director of Compensation Service for consideration of an extraschedular rating.  38 C.F.R. § 3.321(b)(1).  The governing norm for an extraschedular rating is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or necessitated frequent periods of hospitalization so as to render the regular schedular standards impractical.

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for the service-connected disability is inadequate.  Id.  There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria. 

If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008). 

Here, the rating criteria reasonably describe the Veteran's disability levels and symptomatology pertaining to his service-connected prostate cancer, status post open radical retropubic prostatectomy.  The evidence of record demonstrates voiding dysfunction manifested by continual urine leakage requiring the wearing of absorbent materials which must be changed more than 4 times per day.  The Veteran's 60 percent evaluation under Diagnostic Code 7528 accurately contemplate this symptomatology.  Moreover, the Veteran is also in receipt of service connection for circumcision and erectile dysfunction associated with his prostate cancer.  He has also been awarded special monthly compensation on account of loss of use of a creative organ.  Accordingly, the Board finds that the schedular rating currently assigned reasonably describe the Veteran's disability level and symptomatology, for the entire period of appeal.

Finally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Such a situation has not been suggested by the Veteran or the other evidence of record.


ORDER

Entitlement to a 60 percent evaluation, but no higher, for prostate cancer, status post open radical retropubic prostatectomy, is granted, subject to the controlling regulations governing the payment of VA monetary benefits.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


